IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


L.C.,                                        : No. 499 EAL 2015
                                             :
                     Petitioner              :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
              v.                             :
                                             :
                                             :
S.C.,                                        :
                                             :
                     Respondent              :


                                        ORDER



PER CURIAM

        AND NOW, this 6th day of October, 2015, the Petition for Allowance of Appeal is

DENIED.